Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 1 of 7




      Exhibit 16
              Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 2 of 7




KATHERINE A TREFZ
   (202) 434-5038
   ktrefz@wc com




                                             March 26, 2020
     Via Email

    Ross Weingarten
    Assistant United States Attorney
    Northern District of California
    150 Almaden Blvd, Ste 900
    San Jose, CA 95113

              Re:   United States v. Elizabeth Holmes and Ramesh Balwani, CR 18-258-EJD

     Dear Ross:

          In furtherance to my March 23, 2020 email, I write to follow up on the issues raised in
    your March 20, 2020 letter.

            Your newfound concern about the nature of Ms. Holmes’ representation by Mr. Boies
    and his law firm is both surprising and further calls into question the quality of the taint team’s
    privilege review. If the taint team had questions about the nature or scope of Ms. Holmes’
    representations, that was an issue that should have been raised more than a year ago at the outset
    of this process. To be clear, Boies Schiller represented Ms. Holmes in her individual capacity
    and as part of a joint representation with Theranos on numerous matters, in various capacities,
    between at least 2011 and 2016. As a result, many BSF-related documents are privileged as it
    relates to Ms. Holmes, and we have and will assert those privileges. It you don’t agree with our
    assertions, you are able to challenge them before the Court. But absent an order from the Court,
    you are ethically obligated to honor our assertions.

            With respect to the Theranos privilege, we refer to the terms of the government’s March
    29, 2018 letter agreement with Theranos, a copy of which is attached. Theranos has not waived
    any privilege for documents it produced like the ones identified in your letter. Under the terms
    of the agreement, the government must “promptly notify Theranos in writing” if it “discovers
    Privileged materials,” the government “shall not review, use, or disclose any document produced
    pursuant to this Agreement that the Department [of Justice] suspects was inadvertently produced
    and Privileged,” and the government must certify in writing that it has returned or destroyed
    privileged documents. Because you have identified a category of documents that were produced
    by Theranos as subject to a Theranos privilege, please confirm that you have complied with the
    terms of the letter agreement with respect to both these documents, as well as any other
    documents the taint team has identified as subject to a Theranos privilege.
       Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 3 of 7




Ross Weingarten
March 26, 2020
Page 2

       With respect to the specific points made in your letter, we can agree to disagree.
Nevertheless, to give you some additional context, we convey the following additional facts in
support of our privilege assertions:

   1. Mr. Traub of DKC News and Ms. Button were both consultants engaged by Boies
      Schiller in connection with the firm’s representation of Ms. Holmes and Theranos, and
      therefore are within the scope of the privilege.

   2. Molly Levinson was also a consultant engaged by Boies Schiller in connection with the
      firm’s representation of Ms. Holmes and Theranos, and therefore communications
      between Ms. King, in her capacity as Theranos’ general counsel, and Ms. Levinson are
      within the scope of the privilege.

   3. “DB” is a shorthand used to refer to Mr. Boies.

   4. Horizon Media is a firm engaged by Theranos for media consulting and related services.
      The confidential nature of Horizon Media’s relationship with Theranos preserves the
      privilege of otherwise privileged communications.

   5. We are aware of no authority for the proposition that in the context of a joint
      representation, Ms. Holmes loses the protection of the privilege simply because she was
      not party to a particular communication.

   6. We disagree with your position that Ms. Schneider’s communications are privileged only
      if they “convey or receive legal advice to or from Mr. Boies.” Ms. Schneider’s role was
      not simply as a conduit of information for Mr. Boies. Ms. Schneider was part of a team
      where Boies Schiller provided legal advice to Ms. Holmes and Theranos, and Ms.
      Schneider’s communications with Ms. Holmes are thus within the scope of the privilege.

       Finally, we note that we are awaiting your response to the issues raised in our March 13,
2020 letter and March 23, 2020 email.


                                                     Sincerely,




                                                     Katie Trefz



Attachment
Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 4 of 7
Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 5 of 7
Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 6 of 7
Case 5:18-cr-00258-EJD Document 619-18 Filed 12/04/20 Page 7 of 7
